Case 18-01168      Doc 5   Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                             Document     Page 1 of 14


                     UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

                                                  :
In Re:                                            :
                                                  :      Chapter 7
RICHARD J. SILVA                                  :      Case No. 18-13128-MSH
     Debtor                                       :
                                                  :
PETER B. TROWT and BEVERLY                        :      Adversary Proceeding: 18-01168
WAREHOUSE & TRAILER LEASING, INC.                 :
     Plaintiff                                    :
                                                  :
Vs.                                               :
                                                  :
RICHARD J. SILVA                           :
     Defendant                                    :
                                                  :

      DEBTOR’S ANSWER TO COMPLAINT OBJECTING TO DISCHARGE

         To the Honorable Melvin S. Hoffman, Chief Bankruptcy Judge:

         Now respectfully represents Richard J. Silva (hereinafter
"Debtor/Defendant"), Debtor/Defendant in the above-referenced adversary
proceeding, who answers the complaint of Peter B. Trowt and Beverly
Warehouse & Trailer Leasing, Inc. (herein jointly and severally “Trowt/BW”) as
follows:
                               JURISIDICTION AND VENUE
1.       Paragraph 1 is admitted.
2.       Paragraph 2 is admitted.
3.       Paragraph 3 is admitted.
4.       Paragraph 4 is admitted.
5.       Paragraph 5 is admitted.
6.       Paragraph 6 is admitted, the Debtor/Defendant stating further that he is
also the treasurer, secretary and registered agent of Trowt/BW.
7.       Paragraph 7 is admitted.
8.       Paragraph 8 is admitted.
9.       Paragraph 9 is admitted.
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 2 of 14




                            STATEMENT OF FACTS
10.   The Debtor/Defendant respectfully requests that their Paragraph 10 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
11.   The Debtor/Defendant respectfully requests that their Paragraph 11 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
12.   The Debtor/Defendant respectfully requests that their Paragraph 12 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
13.   The Debtor/Defendant respectfully requests that their Paragraph 13 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
14.   The Debtor/Defendant respectfully requests that their Paragraph 14 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and; as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 3 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
15.   The Debtor/Defendant respectfully requests that their Paragraph 15 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
16.   The Debtor/Defendant respectfully requests that their Paragraph 16 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
17.   The Debtor/Defendant respectfully requests that their Paragraph 17 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
18.   The Debtor/Defendant respectfully requests that their Paragraph 18 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
19.   The Debtor/Defendant respectfully requests that their Paragraph 19 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 4 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
20.   The Debtor/Defendant respectfully requests that their Paragraph 20 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
21.   The Debtor/Defendant respectfully requests that their Paragraph 21 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
22.   The Debtor/Defendant respectfully requests that their Paragraph 22 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
23.   The Debtor/Defendant respectfully requests that their Paragraph 23 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
24.   The Debtor/Defendant respectfully requests that their Paragraph 24 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 5 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
25.   The Debtor/Defendant respectfully requests that their Paragraph 256 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
26.   The Debtor/Defendant respectfully requests that their Paragraph 26 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
27.   The Debtor/Defendant respectfully requests that their Paragraph 27 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
28.   The Debtor/Defendant respectfully requests that their Paragraph 28 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
29.   The Debtor/Defendant respectfully requests that their Paragraph 29 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 6 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
30.   The Debtor/Defendant respectfully requests that their Paragraph 30 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
31.   The Debtor/Defendant respectfully requests that their Paragraph 31 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
32.   The Debtor/Defendant respectfully requests that their Paragraph 32 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
33.   The Debtor/Defendant respectfully requests that their Paragraph 33 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
34.   The Debtor/Defendant respectfully requests that their Paragraph 34 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 7 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
35.   The Debtor/Defendant respectfully requests that their Paragraph 35 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
36.   The Debtor/Defendant respectfully requests that their Paragraph 36 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
37.   The Debtor/Defendant respectfully requests that their Paragraph 37 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to an arbitration award which was subsequently confirmed by the Essex
County Superior Court and reduced to judgment; as such, it respectfully
suggested that Trowt/BW, their claim having been completely adjudicated, is
collaterally estopped from asserting anything other than their judgment issued by
the Essex Superior Court.
38.   The Debtor/Defendant respectfully requests that their Paragraph 38 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
39.   The Debtor/Defendant respectfully requests that their Paragraph 39 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 8 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
40.   The Debtor/Defendant respectfully requests that their Paragraph 40 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
41.   The Debtor/Defendant respectfully requests that their Paragraph 41 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
42.   The Debtor/Defendant respectfully requests that their Paragraph 42 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
43.   The Debtor/Defendant respectfully requests that their Paragraph 43 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
44.   The Debtor/Defendant respectfully requests that their Paragraph 44 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
Case 18-01168     Doc 5   Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 9 of 14


adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
45.   The Debtor/Defendant respectfully requests that their Paragraph 45 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
46.   The Debtor/Defendant respectfully requests that their Paragraph 46 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and,
Trowt/BW, their claim having been completely adjudicated, is collaterally
estopped from asserting anything other than their judgment issued by the Essex
Superior Court.
47.   The Debtor/Defendant respectfully requests that their Paragraph 47 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
48.   The Debtor/Defendant respectfully requests that their Paragraph 48 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
49.   The Debtor/Defendant respectfully requests that their Paragraph 49 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW is collaterally estopped from asserting
anything other than their judgment issued by the Essex Superior Court.
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                           Document     Page 10 of 14


50.   The Debtor/Defendant respectfully requests that their Paragraph 50 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
51.   The Debtor/Defendant respectfully requests that their Paragraph 51 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
52.   The Debtor/Defendant respectfully requests that their Paragraph 52 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
reduced to a judgment issued by the Essex County Superior Court and, as such,
it respectfully suggested that Trowt/BW, their claim having been completely
adjudicated, is collaterally estopped from asserting anything other than their
judgment issued by the Essex Superior Court.
53.   Paragraph 53 requires no response as said Essex County Superior Court
judgment speaks for itself.
54.   Paragraph 54 requires no response as said Essex County Superior Court
judgment speaks for itself.
55.   Paragraph 55 requires no response as said Essex County Superior Court
judgment speaks for itself.
                                 AS TO COUNT I
56.   The Debtor/Defendant realleges his responses to Paragraphs 1 through
55 of Trowt/BW’s complaint and incorporates the same herein specifically by
reference.
57.   Paragraph 57 requires no response as said Essex County Superior Court
judgment speaks for itself.
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54        Desc Main
                           Document     Page 11 of 14


58.   Paragraph 58 sets forth a conclusion of law and, as such, no response is
required.
59.   Paragraph 59 sets forth a conclusion of law and, as such, no response is
required.
                                AS TO COUNT II
60.   The Debtor/Defendant realleges his responses to Paragraphs 1 through
59 of Trowt/BW’s complaint and incorporates the same herein specifically by
reference.
61.   Paragraph 61 requires no response as said Essex County Superior Court
judgment speaks for itself.
62.   Paragraph 62 sets forth a conclusion of law and, as such, no response is
required.
63.   Paragraph 63 sets forth a conclusion of law and, as such, no response is
required.
                               AS TO COUNT III
64.   The Debtor/Defendant realleges his responses to Paragraphs 1 through
63 of Trowt/BW’s complaint and incorporates the same herein specifically by
reference.
65.   The Debtor/Defendant respectfully requests that their Paragraph 65 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
completely adjudicated and reduced to a judgment issued by the Essex County
Superior Court and, as such, it respectfully suggested that Trowt/BW is
collaterally estopped from asserting anything other than their judgment issued by
the Essex Superior Court.
66.   Paragraph 66 sets forth a conclusion of law and, as such, no response is
required.
67.   Paragraph 67 requires no response as said Essex County Superior Court
judgment speaks for itself.
                               AS TO COUNT IV
68.   The Debtor/Defendant realleges his responses to Paragraphs 1 through
Case 18-01168     Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                            Document     Page 12 of 14


67 of Trowt/BW’s complaint and incorporates the same herein specifically by
reference.
69.     Paragraph 69 sets forth a conclusion of law and, as such, no response is
required.
70.     The Debtor/Defendant respectfully requests that their Paragraph 70 be
stricken because there are no facts at issue, Trowt/BW’s claim having been
completely adjudicated and reduced to a judgment issued by the Essex County
Superior Court and, as such, it respectfully suggested that Trowt/BW is
collaterally estopped from asserting anything other than their judgment issued by
the Essex Superior Court.
71.     Paragraph 71 sets forth a conclusion of law and, as such, no response is
required.
72.     In further answering, the Debtor/Defendant states that though the claim
held by Trowt/BW has been fully adjudicated by the Essex County Superior
Court, the Court will note from the copy of the docket (a copy of which is annexed
hereto as Exhibit A), BW and Trout were both represented by the same counsel.
72.     In further answering, the Debtor/Defendant states that the underlying
litigation involved one of BW’s 50% stockholders against the other with the
corporation added derivatively to the mix.
73.     In further answering, the Debtor/Defendant wonders how the same
counsel could represent the other 50% shareholder and the corporation, of which
the Debtor/Defendant is also a 50% shareholder, against the Debtor/Defendant.
74.     In further answering, the Debtor/Defendant wonders how it is not a conflict
of interest for the same counsel to represent, in these circumstances, the
corporation and one of its stockholders against the other.
75.     In further answering, the Debtor/Defendant states that the potential conflict
does cast a pall on the judgment received by Trowt/BW; what confidences were
divulged to the detriment of the Debtor/Defendant.
76.     In further answering, the Debtor/Defendant states that wherein the same
counsel represented Trowt and BW, there exists the question of where did his
loyalty lie.
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54       Desc Main
                           Document     Page 13 of 14


77.    In further answering, the Debtor/Defendant states that wherein the same
counsel represented Trowt and BW, there exists the question of where did his
loyalty lie; to the corporation or the other 50% shareholder.
78.    In further answering, the Debtor/Defendant states that wherein the same
counsel represented Trowt and BW, there exists the question whether or not the
the concerns or aims of the corporation and its two (2) shareholders were
compatible or incompatible.
79.    In further answering, the Debtor/Defendant states that these
circumstances should be inquired into by someone independent to determine if
the potential conflict of interest was in any way consequential to the
adjudication and judgment issued by the Essex County Superior Court.
       WHEREFORE, the Debtor/Defendant Richard J. Silva requests that their
Honorable Court dismiss the complaint of Peter B. Trowt and Beverly Warehouse
& Trailer Leasing, Inc. and for such other relief that their Honorable Court deems
appropriate and just.

                                          Respectfully submitted
                                          RICHARD J. SILVA
                                          By his attorney


                                          /s/ Barry R. Levine
                                          Barry R. Levine (BBO No. 296500)
                                          100 Cummings Center – Suite 327G
                                          Beverly, MA 01915
Dated: December 10, 2018                        978.922.8440 – phone
                                          barry@levinelawoffice.com
Case 18-01168    Doc 5    Filed 12/10/18 Entered 12/10/18 09:51:54        Desc Main
                           Document     Page 14 of 14


                           CERTIFICATE OF SERVICE

        I, Barry R. Levine, state that on December 10, 2018, I electronically filed
the foregoing with the United States Bankruptcy Court for the District of
Massachusetts using the CM/ECF System. I served the foregoing document on
the following CM/ECF participants:


              Joseph Butler, Chapter 7 Trustee
              John Fitzgerald, Office of the United States Trustee
              Martin A. Mooney, counsel to Honda Lease Trust
              Richard Mulligan, counsel to Quicken Loans
              Kenneth E. Lindauer, counsel to Mary Rees

                                                 /s/ Barry R. Levine
                                                 Barry R. Levine
